Robinson, J.
This is an appeal from a verdict and judgment *392against the defendant for $1,000 and interest. The action is on an insurance policy. In January, 1918, at Fingal, the plaintiff owned a Belgian registered stallion, seven years old, weight, 2,000 pounds, for which he had paid $2,200. On his written application, and in consideration of $100, paid and retained, defendant made to plaintiff a policy or contract agreeing to insure him to the amount of $1,000 against loss of the animal for twelve months by death caused by sickness or accident. Four months afterwards, and on May 16, 1918, at Fingal, the animal sickened and died from strangulation of the small intestine. Due notice was given to defendant. Proof of loss was duly made as drafted by the state agent. The company refused payment on the ground that in the application for insurance the plaintiff was asked: Did the horse ever have any colic or indigestion? And his answer was: No, when, in fact, the animal had been afflicted with one or more attacks of colic in the years 1916 and 1917.
In the proof of loss, as drafted by the state agent of defendant, we have these questions and answers:
Q. 12. Was the animal ever sick before?
A. No, not to amount to anything.
Q. 13. What was the nature of the sickness ?
A. Slight colic winter of 1916 and 1917.
The plaintiff, a witness to the proof of loss, swears that when it was signed it did not contain the answers given to question 13. He swears the state agent came to Fingal and made out the proof of loss. In answer to the question: Did you examine the proof of loss, his answer was, “No, sir.” He signed it without reading it or examining it. He swears that he did not answer that the horse had colic at any time, and that in the making of the proof of loss, nothing was said about colic. Testimony to the same effect was given by one Filter. He swears that nothing was said about colic, and on that question the jury found in favor of the plaintiff.
However, the materiality of the question is not apparent. There is no claim that the horse died of colic or slight colic or bellyache, which is not uncommon or dangerous in horses or in humans. The horse died of strangulation of the small intestine, which is always *393dangerous. Were not good horses subject to slight colic, bellyache, and other ailments, there would be no reason for insuring them. When the horse was insured in January, 1918, it was- a good insurable risk, though it died in May, 1918. Its condition was probably as well known to the agent and solicitor and insurance company as to the plaintiff. Insurance applications are commonly written by the expert agents and solicitors of the company who know what they are doing. The agent frames and writes the application. He frames the proof of loss and writes the same. The thing demanded of a party insuring* is to pay a good premium. The rest is to a great extent form. The expert agents do, in effect, say to the insurer: You pay the premium;: we do the rest.
Defendant, by its counsel, takes the position that its insurance contract was void or voidable from the beginning, because of a false representation made by the plaintiff, yet it has not attempted to rescind the contract; it has not restored, or offered to restore, any part of the $100 received for one year’s insurance. It has offered no proof to> show that it was deceived and misled to its injury. A party rescinding a contract must act promptly on discovering the facts which entitle him to rescind, and must restore everything of value received under the-contract. Comp. Laws, § 5936. Insurance companies are too apt to play one tune when they induce a party to insure and another and very different tune when called on to pay a loss. They are too apt to pocket and retain the premium and give something in the form of a policy laden with technical niceties beyond ordinary comprehension, and then to defend against a claim of loss by some artifice or technicality. Hence those who honestly insure and pay their good money are entitled to the protection of the courts, even though in wariness, and shrewdness they are no match for the expert insurance agents.
Judgment affirmed.
Grace, J., concurs.
Bibdzell, J. I concur.
Bronson, J. I concur in result.